DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on 7/28/2022 is acknowledged. Applicant states that claims 13, 14, and 19 should be withdrawn, but the examiner finds that claims 13 and 19 are readable on the elected species. For claim 13, at least fig.31 shows a distal end of the support member having a smaller cross section than the stem portion adjacent the inferior side of the tibial tray. For claim 19, par.107 of the specification as originally filed states the plurality of ridges can be spaced along the fins in a “uniform spacing arrangement or non-uniform spacing arrangement”. Therefore, only claim 14 is withdrawn and claims 1, 5-7, 13, 15-23, and 25 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 2 recites “along a length of the one or more fins…”. Claim 1 defines “a longer length…as measured along the inferior side”. It is unclear if the length of claim 17 is the measured in the direction as the length of claim 1 or a different direction. It appears, based on the figures, that the length referred to in claim 17 is measured in a different, perpendicular direction from the length defined in claim 1. Please clarify the direction in which the length of claim 17 is measured.
Claims 18 and 19 recite “wherein the one or more rail protrusions are spaced along the one or more fins” but it is unclear how just one rail protrusion (“one” or more rail protrusions) could be spaced along the fins.
Claim 20 recites the limitation "the length of the stem portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 defines a length of the fins as measured “along the inferior side”. Applicant may consider using different terms for units that are not measured in the same direction, or at least define which direction each “length” is measured in to improve the clarity of the claims.
Claim 21 recites the limitation "the two fins" in line 5.  It is unclear which of “the two fins” this refers to since there are recitations of two fins for fins having the first configuration and fins having the second configuration.
Claim 22 recites the limitation "the groove" and “the two fins”. It is unclear which of the grooves and fins of claim 21 this refers to. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 13, 15-17, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkinshaw 5,480,445 (hereafter referred to as Burkinshaw).
Regarding claim 1, Burkinshaw discloses a tibial component 10 comprising a tibial tray 12 having a superior side 16 and an inferior side 34 (figs. 1-2), and a support member 28 connected to the inferior side of the tibial tray, the support member having a stem portion, the stem portion including a plurality of fins 30, 32, 36, 38, the plurality of fins including one or more fins (medial and lateral fins 30 and 32) having a first configuration and one or more fins (anterior and posterior fins 36 and 38) having a second configuration, wherein the one or more fins having the first configuration have a longer length as compared to the one or more fins having the second configuration as measured along the inferior side (fig.2; col.2, ll.33-41).
Regarding claims 5 and 6, see fig.2 which shows the equally spaced fins around the stem portion, wherein the fins are spaced at 90 degree intervals around the stem portion.
Regarding claim 13, see fig.2 for the larger cross-sectional area of the stem portion directly adjacent to the inferior side than a second cross sectional area at the tip.
Regarding claims 15-17, the rail protrusions are considered the longitudinal edges of each fin as shown in fig.2. Note that the edges protrude relative to the portions of the fin inward of the grooves.
Regarding claim 20, each of the fins extend for close to the full length of the stem portion. Therefore, the fins extend for at least 50 to 90 percent of the length of the stem portion. Note that the claim does not require that the fins terminate at any particular location.
Regarding claim 21, see fig.2 which shows grooves between each of the four fins.
Regarding claim 22, see the grooves between the four fins 30, 32, 36, 38. The grooves extend for the full length of the stem while the fins stop short of the entire length due to the notches 39. Therefore, the grooves span longer than the fins.
Regarding claim 25, see fig.1 for notch 26.
Claims 1, 6, 7, 13, 15-18, 20, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. 2014/0257507 (hereafter referred to as Wang).
Regarding claim 1, Wang discloses a tibial component 300 comprising a tibial tray 312 having a superior side (top side) and an inferior side 314 (figs. 9-11), and a support member 316 connected to the inferior side of the tibial tray, the support member having a stem portion 316, the stem portion including a plurality of fins (see the three fins near 326, 328, and 328 in fig.11) , the plurality of fins including one or more fins (the long fins near 328 in fig.11) having a first configuration and one or more fins having a second configuration (short fin near 326 in fig.11), wherein the one or more fins having the first configuration have a longer length as compared to the one or more fins having the second configuration as measured along the inferior side (fig.11 shows the medial and lateral fins are longer than the anterior fin).
Regarding claims 6 and 7, the fins are spaced about 120 degree from each other as shown in fig.11.
Regarding claim 13, see figs.9-10 for the larger cross-sectional area of the stem portion directly adjacent to the inferior side than a second cross sectional area at the tip.
Regarding claims 15-18, see rail protrusions (designated as 28 in figs. 1-2) shown as scallops on the fins in fig.11. The protrusions extend longitudinally along the fins and have uniform spacing as shown in figs. 9-11.
Regarding claim 20, each fin extends for at least 50% of the length of the stem portion. The claim does not does not require that the fins terminate at any particular location.
Regarding claims 23, see pegs 330 in figs. 9-11.
Regarding claim 25, see the notch in the posterior region of the component in at least fig.11.
Claims 1, 6, 7, 13, 15-17, 20-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. 2016/0278929 (hereafter referred to as Harris).
Regarding claim 1, Harris discloses a tibial component 10 comprising a tibial tray 12 having a superior side 16 and an inferior side 18, and a support member 14 connected to the inferior side of the tibial tray (fig.1), the support member having a stem portion 14, the stem portion including a plurality of fins 36, the plurality of fins including one or more fins 38, 40 having a first configuration and one or more fins 36, 42 having a second configuration, wherein the one or more fins having the first configuration have a longer length as compared to the one or more fins having the second configuration as measured along the inferior side (fig.5 shows fins 38 and 40 have a longer length along the inferior side than fins 36 and 42).
Regarding claims 6 and 7, at least fins 36 and 40 form an angle of about 120 to about 130 as shown in fig.5.
Regarding claim 13, see fig.2 for the larger cross-sectional area of the stem portion directly adjacent to the inferior side than a second cross sectional area at the tip of the stem portion.
Regarding claims 15-17, see at least figs.2-4 for the chamfered edges of each fin which are considered rail protrusions since they extend from and along the fins.
Regarding claim 20, each of the fins extend for about the full length of the stem portion. Therefore, the fins extend for at least 50 percent of the full length of the stem portion. Note that the claim does not require that the fins terminate at any particular location. Also see pars. 40-42 which disclose that the fins can extend for the full length of the post portion or just a portion of the length, for example just the proximal portion. 
Regarding claim 21, see fig.5 which shows grooves between each of the four fins.
Regarding claim 22, as discussed above, Harris discloses the fins may extend for only the proximal portion (pars. 41-42). In which case, because the grooves span the full length of the stem portion, the grooves span longer than the fins. In an alternative interpretation of Harris, the grooves between fins as shown in fig.6 extend for a full length of the stem portion while the fins are considered to be shorter than the grooves when the fin is considered the portion above the taper 48. This is in line with applicant’s figs. 30-32 where the stem has portions which protrude from a central portion even at the distal end.
Regarding claim 25, see figs.1-5 for a notch in the posterior region of the tibial tray.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang. Wang discloses the invention substantially as claimed and as discussed above with respect to claim 15. However, figs. 1-2 and 9-11 of Wang show rail protrusions that have uniform spacing as opposed to non-uniform spacing as claimed in claim 19. Still, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the rail protrusions of Wang in a non-uniform spacing arrangement because Applicant has not disclosed that spacing the rail protrusions in a non-uniform spacing arrangement provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Wang’s tibial component, and applicant’s invention, to perform equally well with either the spacing taught by Wang or the claimed non-uniform spacing because both spacing arrangements would perform the same function of resisting implant rotation (taught by Wang in par.63) equally well. Therefore, it would have been prima facie obvious to modify Wang to obtain the invention as specified in claim 19 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774